 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   FRANCISCO ALVAREZ,                                  Case No.: 3:19-cv-1489-GPC
                                       Petitioner,       Related Case No.: 3:18cr1653-GPC
12
13   v.                                                  ORDER GRANTING PETITIONER’S
     UNITED STATES OF AMERICA,                           MOTION ORDERING THE MCC
14
                                                         AND BUREAU OF PRISONS TO
15                                   Respondent.         PROVIDE MEDICAL RECORDS
16
                                                         [Dkt. No. 45.]
17
18         On August 8, 2019, Petitioner Francisco Alvarez (“Petitioner”), proceeding with
19   counsel, filed a preventative petition for writ of habeas corpus pursuant to 28 U.S.C. § 2255
20   to vacate involuntary guilty plea and sentence, and to dismiss indictment. (Dkt. No. 39.)
21   On August 21, 2019, Petitioner sought a revised briefing schedule in order to allow him
22   time to obtain medical records from the Metropolitan Correction Center (“MCC”) San
23   Diego and the Bureau of Prisons. (Dkt. No. 42.) Because Petitioner was unable to procure
24   records from the MCC and the Bureau of Prisons, on November 1, 2019, Petitioner filed
25   the instant motion directing the MCC and Bureau of Prisons to produce all records within
26   their care, custody or control. (Dkt. No. 45.) On November 14, 2019, the government filed
27   a non-opposition to the motion and sought a revised briefing schedule to allow Petitioner
28   to incorporate the MCC records into an amended motion. Further, it requests that the Court
                                                     1

                                                                                   3:19-cv-1489-GPC
 1   order Petitioner to produce a full copy of all medical records that he receives. (Id.)
 2   Petitioner did not file a reply.
 3                                             Discussion
 4         Rule 6 of the Rules Governing Section 2255 Proceedings provides that a “court may,
 5   for good cause, authorize a party to conduct discovery . . . .” Good cause under Rule 6(a)
 6   exists “where specific allegations before the court show reason to believe that the petitioner
 7   may, if the facts are fully developed, be able to demonstrate that he is . . . entitled to relief
 8   . . . .” Bracy v. Gramley, 520 U.S. 899, 908-09 (1997). Habeas petitioners may not “use
 9   federal discovery for fishing expeditions to investigate mere speculation.” Calderon v.
10   U.S. Dist. Ct., 98 F.3d 1102, 1106 (9th Cir. 1996).
11         Here, Petitioner seeks to vacate his guilty plea as involuntary and to dismiss the
12   indictment against him. (Dkt. No. 39.) He argues that at the time he plead guilty he “was
13   suffering serious and continuous delusions and obsessive disorders making him extremely
14   paranoid and terrified. His decision to plead guilty and say whatever he had to say to get
15   himself out of MCC were compelled by fears and delusions and under heavy medication.”
16   (Id. at 13.) To support his claim that his guilty plea as not voluntary due to his mental
17   condition, Petitioner seeks the records when he was housed at the MCC leading up to his
18   guilty plea in July 2018. Because the discovery relates directly to Petitioner’s claim, the
19   Court finds that Plaintiff has demonstrated good cause for the requested discovery from
20   the MCC and Bureau of Prisons.
21                                             Conclusion
22         Based on the foregoing, the Court GRANTS Petitioner’s motion and DIRECTS the
23   MCC and the Bureau of Prisons to produce all records within their care, custody, or control
24   for Petitioner Francisco Alvarez, register number 68531-298 to his attorney: Ezekiel E.
25   Cortez, 550 West C Street, Suite 790, San Diego, CA 92101 within fourteen (14) days of
26   the date of this Order. Once received, Petitioner shall provide the Government with a copy
27   of all the medical records he has received.
28         In light of the production of additional records and Respondent’s request, the Court
                                                     2

                                                                                       3:19-cv-1489-GPC
 1   sets a revised briefing schedule as follows:
 2         1. Petitioner shall file and serve a complete amended petition for writ of habeas
 3   corpus under 28 U.S.C. § 2255 to include all evidence to support his petition on or before
 4   January 24, 2020.
 5         2. Respondent shall file and serve a responsive memorandum no later than
 6   February 21, 2020. The response shall include any and all documents relevant to the
 7   determination of the issues raised by the motion.
 8         3. If Petitioner wishes to reply to Respondent's responsive memorandum, a reply
 9   must be filed no later than March 13, 2020.
10         The hearing set on December 6, 2019 shall be vacated.
11         IT IS SO ORDERED.
12   Dated: December 3, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    3

                                                                                 3:19-cv-1489-GPC
